Citation Nr: 1500388	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  06-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1985 to August 1985 and on active duty from August 1989 to August 1992.

This case came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the RO in Lincoln, Nebraska, that in pertinent part, denied entitlement to service connection for PTSD and right ear hearing loss.

In a July 2008 decision, the Board denied service connection for PTSD and remanded the issues of whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for right ear hearing loss, and entitlement to service connection for right and left knee disabilities.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 order, the Court granted the parties' joint motion for remand, vacated the denial of service connection for PTSD and remanded that claim for further evidentiary development.   The Board issued a remand for such development in February 2010, and the four issues listed above were all remanded to the RO in December 2011.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Thus, the Veteran's initial claim for service connection for PTSD also encompassed depression and anxiety.

This case also came to the Board on appeal from a July 2010 RO decision that denied entitlement to service connection for mental illness for the purpose of establishing eligibility for medical treatment, under 38 U.S.C.A. § 1702.

In its December 2011 decision, the Board denied entitlement to service connection for a mental illness for the purpose of establishing eligibility for treatment, under 38 U.S.C.A. § 1702.  The Veteran appealed to the Court, and in an August 2012 joint motion for partial remand, the parties (the Veteran and the Secretary of VA) agreed that the Board did not provide adequate reasons and bases for its denial of service connection for a mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702, and requested that the Court vacate that portion of the December 2011 Board decision and remand the issue for the Board to provide an adequate statement of the reasons and bases for its decision.  In a September 2012 order, the Court granted the motion, vacated that portion of the Board's December 2011 decision which denied this claim, and remanded the issue to the Board.  

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) in July 2013.  The case was subsequently returned to the Board.  

While this case was on remand, in a March 2014 rating decision, the RO granted service connection for right and left knee disabilities (characterized as right patellofemoral syndrome with subluxation, right patellofemoral syndrome with limitation of flexion, and left patellofemoral syndrome with limitation of flexion).  These service connection issues are no longer before the Board.  

(The Veteran's recent appeals for higher initial ratings for his knee disabilities will be addressed in a separate Board decision which will be issued in the future.)


FINDINGS OF FACT

1.  The RO previously denied service connection for right ear hearing loss in a January 1986 rating decision and properly notified the Veteran, who did not appeal that decision.

2.  Some of the additional evidence received since that January 1986 rating decision relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for right ear hearing loss.

3.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current right ear hearing loss was incurred during his military service.

4.  The Veteran does not have a current diagnosis of PTSD.
 
5.  An acquired psychiatric disorder to include anxiety and depression, was not shown in service or for many years later, and his current psychiatric disorder, pedophilia, has not been shown by competent evidence to be related to a disease or injury of service origin.
 
6.  An active mental illness or psychosis to include the Veteran's currently diagnosed pedophilia, and previously diagnosed anxiety/depression, did not develop during or within two (2) years of separation from active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  Resolving all reasonable doubt in his favor, the Veteran's right ear hearing loss was incurred during active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

4.  The criteria for entitlement to benefits for treatment purposes for mental illness pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the service connection claims, the RO provided the appellant pre-adjudication notice by letters dated in May 2005, October 2005 and August 2006.  obtain. 38 C.F.R. § 3.159(b) (2013).  The October 2005 letter requested specific information concerning his claim for PTSD due to personal assault.  38 C.F.R. § 3.304(f)(5).  Additional notice was sent in August 2008 and August 2009, and the claims were most recently readjudicated in March and June 2014.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination)

Regarding the Veteran's claim for service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, the Board notes that the Veteran is represented by an experienced attorney and has submitted argument in support of his claim that have referenced the applicable law and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), service personnel records, private medical records, VA clinical records, and records from the Nebraska Department of Correctional Services.  He was also provided comprehensive VA compensation examinations in November 2012 and November 2013 in furtherance of his claims, that were based on clinical findings and a review of the record.  Although the Veteran's representative has contended that these examinations are inadequate, the Board finds that the examination reports contain the information needed to adjudicate the claims and adequate supporting rationales were provided for the medical opinions.  Thus, the Board concludes that the VA compensation examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  

The Board also notes that actions requested in the prior remands have been undertaken.  The Veteran was provided additional notice and additional post-service treatment records were obtained.  VA examinations were conducted.  The AOJ has substantially complied with the remand directives, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

In its February 2006 decision, the RO determined that new and material evidence had been received to reopen the previously denied claim for service connection for right ear hearing loss.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted his original claim for service connection for bilateral hearing loss in November 1985.  The RO denied entitlement to service connection for this disability in an unappealed January 1986 rating decision, on the basis that the Veteran had failed to report for his VA examination.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 1986 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Veteran filed an application to reopen his claim for service connection for bilateral hearing loss in April 2005, and in the February 2006 decision currently on appeal, the RO granted service connection for left ear hearing loss, and denied service connection for right ear hearing loss.  The instant appeal ensued.

The evidence of record at the time of the prior final January 1986 decision included his STRs.

Additional evidence received since the prior final January 1986 rating decision includes a report of a November 2013 VA compensation examination that shows a current disability of right ear hearing loss.

This additional evidence, especially in combination with other evidence of record, is new and material.  Specifically, the claims file now contains a report of a November 2013 VA examination showing a diagnosis of a current right ear hearing loss disability, the lack of which was one basis for the prior denial of this claim.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, so this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Certain diseases like psychoses and sensorineural hearing loss (as an organic diseases of the nervous system) are considered chronic, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  However, as will be addressed below, the Veteran currently has a diagnosis of pedophilia, and prior diagnoses of anxiety and depression, which are not classified as a psychosis and, as such, service connection for the Veteran's claim may not be granted on a presumptive basis.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Ear Hearing Loss 

The Veteran claims that he has right ear hearing loss as a result of noise exposure in service.  

Since the claim has been reopened, service connection for right ear hearing loss is to be reviewed based on all the evidence of record.  Manio, supra. 

The Board has considered whether adjudicating this claim on a de novo basis at this time would prejudice the Veteran.  The Veteran has been provided the pertinent laws and regulations regarding service connection and has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused squarely on the issue of service connection, not whether new and material evidence had been submitted.  Finally, the RO has adjudicated this claim on the merits.  Therefore, the Board can proceed immediately with the readjudication of this claim without prejudicing the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

According to VA standards, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A review of the evidence reflects that the Veteran has been diagnosed with mixed hearing loss in the right ear, and has a current right ear hearing loss disability pursuant to 38 C.F.R. § 3.385, as demonstrated on VA audiological examination in November 2013.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran's DD Form 214 reflects that he served in the Army National Guard  from June 1985 to August 1985 as an armor crewman, and had subsequent reserve service.  He served on active duty in the U.S. Army from August 1989 to August 1992, and his primary military occupational specialty (MOS) was that of a radio operator.  He served in Korea and Germany, and his service personnel records do not reflect any combat service.  After a review of all of the evidence of record, including the Veteran's statements, the Board finds that his military service is consistent with intermittent noise exposure.

His service treatment records reflect that audiometric testing in February 1984, prior to his National Guard service, revealed right ear decibel thresholds of 20, 15, 5, 0, 15 and 30, and left ear decibel thresholds of 10, 10, 5, 0, 15, and 30 at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 hertz.

Audiometric testing on enlistment examination in January 1986 revealed right ear decibel thresholds of 20, 15, 5, 0, and 10, and left ear decibel thresholds of 10, 5, 5, 5, and 20, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  In an August 1992 report of medical history, the Veteran gave a history of hearing loss.  The reviewing examiner noted that he had hearing loss since 1986.
Audiometric testing on separation examination in August 1992 revealed right ear decibel thresholds of 30, 30, 20, 10 and 25, and left ear decibel thresholds of 10, 15, 10, 10 and 45, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The diagnosis was high-tone hearing loss of the left ear, mild.  

Audiometric testing on enlistment examination prior to reserve service in March 1993 revealed right ear decibel thresholds of 30, 20, 20, 10, and 25, and left ear decibel thresholds of 10, 5, 5, 10 and 40, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

In an August 2009 statement, the Veteran said he did not have a physical examination at the time of his discharge from service.  He said that when he later attempted to enter the Army Reserve, he was denied due to his hearing loss back in 1992.  He stated that recent testing showed that he had hearing loss.

In an April 2010 response, the Nebraska Department of Correctional Services (NDCS) stated that although the Veteran's hearing was tested in their facility, the results of the tests were not in its possession.  

A December 2005 VA medical opinion reflects that the examiner opined that the Veteran developed hearing loss in the left ear at 4000 hertz during service, and that his hearing in the right ear was normal at separation.  The examiner opined that in the presence of the Veteran's military noise exposure, it is as likely as not that at least a portion of the Veteran's hearing loss in the left ear, and tinnitus, is due to his military noise exposure.

At a November 2013 VA audiological compensation examination, the examiner diagnosed mixed hearing loss in the right ear, and sensorineural hearing loss in the left ear.  The examiner noted that an audiogram dated in January 1986 prior to active duty, showed moderate hearing loss at 6000 hertz in the left ear, and normal hearing in the right ear.  His 1992 separation examination showed moderate hearing loss from 4000 to 6000 hertz in the left ear, and normal hearing in the right ear.  The examiner found that the Veteran's entrance and separation examinations did not indicate hearing damage caused by military noise exposure in the right ear.  The examiner added that the Veteran has a current diagnosis of otosclerosis in the right ear, but this was not shown on the Veteran's hearing tests during service.  The examiner opined that hearing loss did not exist prior to service.

Both VA examiners gave a medical opinion that the Veteran's hearing acuity in the right ear was normal at separation in 1992, and the Board finds that there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

The Court has previously held that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).  Audiological testing during service shows a decrease in hearing acuity between entrance and separation examinations, and hearing thresholds of 30 decibels were noted in the right ear upon separation at 500 and 1000 hertz, although the requirements of 38 C.F.R. § 3.385 were not met at that time or on examination in March 1993.

Evidence weighing against the claim includes the negative November 2013 VA medical opinion.

Evidence weighing in favor of the claim includes the decrease in right ear hearing acuity during active service, the Veteran's report of hearing loss symptoms continuing after service, the December 2005 VA examiner's opinion that military noise exposure caused at least some portion of his left ear hearing loss, and the evidence of a current hearing loss disability pursuant to 38 C.F.R. § 3.385.

After review of the record, the Board notes that there is probative evidence both in favor of and against the claim for service connection for right ear hearing loss.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2014).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2014).

With regard to the Veteran's claim for service connection for right ear hearing loss, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's right ear hearing loss is related to service, and service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder, to include PTSD

The Veteran claims that he has an acquired psychiatric disability to include PTSD as a result of his service.  

A review of the evidence of record reflects that the Veteran has been diagnosed with pedophilia, major depression, and anxiety.  The first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Resolution of his appeal turns on whether the Veteran has a current psychiatric disorder that is attributable to his military service.

Service treatment records are negative for a diagnosis of a psychiatric disorder.  On enlistment examination in February 1984, the Veteran's psychiatric system was normal.  In a February 1984 report of medical history, the Veteran reported a history of frequent trouble sleeping.  In an August 1992 report of medical history, the Veteran reported a history of frequent trouble sleeping, and nervous trouble, but denied a history of depression or excessive worry.  The reviewing examiner indicated that he had nervous trouble three years ago.  On separation examination in August 1992, the Veteran's psychiatric system was clinically normal.  

On enlistment examination prior to reserve service in March 1993, the Veteran's psychiatric system was normal.  In a March 1993 report of medical history, the Veteran denied a history of depression or excessive worry, and nervous trouble of any sort.

In October 2005, the Veteran filed a claim for service connection for PTSD due to military sexual trauma (MST).  He said that in 1991, he was sexually assaulted by his sergeant, who assaulted him when he was intoxicated.  He said that he did not report this incident but he subsequently had worsening job performance, often got drunk, and got parking tickets.  He attributed his current incarceration to his alleged MST.

The Board notes that the Veteran's service personnel records include a March 1991 recommendation for promotion based on his job performance.

A January 2006 letter from the Nebraska Department of Correctional Services reflects that the Veteran's current diagnoses, since October 2002, included anxiety/depression.  Records from the NDCS reflect that the Veteran was convicted for attempted first degree sexual assault, for which he was incarcerated from November 2002 to August 2008.  Medical records from NDCS reflect that in a November 2002 medical history form, the Veteran reported a history of nervousness and depression, and denied prior psychiatric treatment.  On medical examination in November 2002, his psychiatric system was within normal limits.  He was diagnosed with anxiety in July 2006, and was intermittently prescribed Zoloft and Elavil during his incarceration.

Private medical records from Norfolk Regional Center dated from 2008 to 2009 reflect that he was committed for sex offender treatment beginning in August 2008.  On admission, he reported that regarding the sexual assault for which he was convicted, he got his victim intoxicated and then assaulted him.  He stated that he had assaulted about 20 victims, and the first assault occurred when he was 16 or 17.  He also reported that two of his older brothers had sexually assaulted him for years when he was a child.  The examiner diagnosed pedophilia and major depression, single episode in remission.  These private medical records are negative for a diagnosis of PTSD.  Moreover, he did not report any MST during several extensive psychological evaluations.

On VA examination in November 2012, the examiner indicated that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner noted that the claims file was reviewed, and summarized pertinent records.  The examiner noted that he had reviewed the Veteran's comprehensive psychiatric evaluations with Norfolk Regional Center, and there was no mention, period, of any MST.  However, he openly and candidly discussed his childhood sexual traumas by two brothers, as well as other traumatic events in childhood.  He noted that the Veteran went through his psychosexual history in that report in a very deep manner.  The only Axis I diagnosis was sexual disorder not otherwise specified (NOS) (pedophilia), and the Axis II diagnosis was personality disorder NOS with borderline and passive aggressive tendencies.  The examiner stated that the symptoms of pedophilia and personality disorder were intertwined and inseparable.  The examiner opined that the etiology of the Veteran's pedophilia was from his childhood sexual abuse, and it was not related to military service.  He indicated that a diagnosis of PTSD was not shown.  He opined that the Veteran's parking violations in service were more likely than not related to his longstanding personality disorder.  He opined that the evidence weighed against the claim of a MST that would have led to PTSD.  He also noted that the Veteran was no longer taking psychiatric medication, and that he took those medications while he was in prison and under a great deal of stress.  He opined that the Veteran had an adjustment reaction with depression while he was in prison, and that the condition had resolved and there were no residuals.  He observed that the Veteran reported that he was currently sleeping fine and felt much better.

Private medical records from Lincoln Regional Center dated in 2013 reflect that the Veteran reported that he sexually assaulted 29 victims, beginning when he was 14.  He said he did not sexually assault anyone while he was on active service, except when he was transferred back to Nebraska to work in a recruiting office.  He reported that he was sexually assaulted by his brothers when he was a child.  He said that he was sexually assaulted by his class leader in the military, but said he did not report this to anyone at the time.  The Axis I diagnosis was pedophilia, and major depression, single episode, in remission.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (
1996).  Rather, he must provide credible supporting evidence that the event alleged as the stressor is service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Upon review of the record, the Board concludes that the assertions of personal assault/MST during service are not credible.  The Veteran did not report the alleged MST until 2005, several years after his own conviction for sexual assault.  Moreover, he did not report the alleged MST during several thorough private psychological evaluations in 2008 and 2009, despite reporting that he was a victim of childhood sexual abuse.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighing credibility).  Additionally, the details of the alleged MST are remarkably similar to the behavior the Veteran reported that he himself employed during multiple sexual assaults he committed prior to military service. 

In short, the Veteran's contentions concerning his PTSD claim do not appear to be credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Absent credible evidence that the Veteran incurred physical and/or sexual assault during service, service connection may not be awarded for PTSD on that basis. Specifically, the Board finds he has failed to meet an essential criterion for establishing service connection - credible supporting evidence that an in-service stressor occurred.  See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (stating that 3.304(f) makes clear that credible evidence of an in-service stressor is a mandatory or compulsory element in any claim for disability compensation for PTSD).

Furthermore, the evidence of record does not support a finding of service connection for PTSD, as there is no PTSD diagnosis of record.  38 C.F.R. §§ 3.304(f), 4.125(a).  On VA examination in November 2012, the examiner specifically found that the criteria for a diagnosis of PTSD were not met.

With regard to any other acquired psychiatric disorder, including pedophilia, depression, and anxiety, the Board finds that service connection is also not warranted for these disabilities.  The competent evidence does not reflect that the Veteran was diagnosed with or treated for any mental disorders during service or for many years thereafter, and there is no competent evidence suggesting he has a current psychiatric disability that is related to service.  The November 2012 examiner related the current pedophilia to childhood sexual abuse.

Service connection may not be established for the Veteran's personality disorder NOS with borderline and passive aggressive tendencies.  Personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  Again, there is no competent evidence linking a current psychiatric disorder with service.

To the extent that Veteran believes that he has a psychiatric disorder that is related to service, the etiology of psychiatric disorders is not a matter capable of lay observation, and requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion concerning the diagnosis or etiology of a claimed psychiatric disorder is not a competent medical opinion, and, moreover, is outweighed by the competent and highly probative November 2012 VA medical opinion.

The Board notes again that the Veteran's service treatment records are negative for complaints or treatments related to psychiatric symptoms while the record also demonstrates that the Veteran did not present with psychiatric complaints until several years later.  Additionally, the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has never been diagnosed with a psychosis (see 38 C.F.R. § 3.384), and as no competent evidence of a current psychotic disorder is shown, the Board finds that the theory of continuity of symptomatology is not applicable in this case.

Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current acquired psychiatric disability other than PTSD, diagnosed post-service and verified events during the Veteran's active service, and neither he nor his representative has presented, identified, or alluded to the existence of, any such opinion.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include PTSD. The benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.  While the Veteran did not serve in the Persian Gulf, he served during the Persian Gulf War, and 38 U.S.C.A. § 1702(b) is applicable.

As noted above, the Board finds that the current medical records do not include a diagnosis or other medical evidence of psychosis as the Veteran has a current diagnosis of pedophilia, and a personality disorder, and prior diagnoses of depression and anxiety.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 

However, 38 U.S.C.A. § 1702 does not define "mental illness."  In March 2012, a proposed rule was issued to the Federal Register (77 FR 12522) to implement the new presumptions established in 1702(b); however, it is merely a codification of the statute and does not add any additional insight as to the reason for the inclusion of "mental illness" for veteran of the Persian Gulf War for service connection for treatment purposes.  As there is limited guidance on the intentions behind the addition of "mental illness" for Persian Gulf War veterans for service connection for treatment purposes, the Board will err towards the benefit of the Veterans.  As such, the Board finds that pedophilia and anxiety/depression are each a "mental illness" within the scope of 38 U.S.C.A. § 1702(b). 

As the Veteran has a current diagnosis of pedophilia, and prior diagnoses of depression and anxiety, the remaining issue before the Board is whether this "mental illness" "developed" during service (or within two years of discharge).

The Veteran's available service treatment records are negative for any complaints or diagnoses regarding psychiatric problems.  

As indicated above, private medical records dated in 2002 diagnosed the Veteran with anxiety/depression.  This is the first evidence of a diagnosis of a mental illness in the claims file.

Accordingly, based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a mental illness for the purpose of establishing eligibility for treatment as there is no competent or credible evidence of a mental illness within the two-year period after the Veteran's discharge from active duty service.


ORDER

The petition to reopen a previously denied claim for service connection for right ear hearing loss is granted.

Service connection for right ear hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, is denied.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


